DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 15, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2009/0295330), hereinafter LI, in view of Lai (US 2012/0212067), KR 101867765, hereinafter 765’ (Machine translation is provided).
           As to claim 1, Li discloses in figures 1-5,an energy storage system comprising [see figure 1]:an input ports [charging input ports; the electrical ports which are extended from the charging control circuit (230) and  designed to connect to the switches 261-264; can be considered as input ports; see figure 1; see ¶0016] connectable to receive electrical power from one or more energy sources [energy sources; element 100; ¶0015]; output port   [output port are shown by the discharge control circuit (240) input terminals] connectable to deliver electrical power to one or more loads  [one load is connected; see figure 1, element 400] ; a plurality of battery modules [battery modules A-D; see figure 1] ;
              a switching matrix [switches 261-264] connected between the plurality of battery modules [batteries A-D] and the plurality of inputs, and between the plurality of battery modules and the plurality of outputs,  the switching matrix configured to selectively connect each battery module to any number of the plurality of input ports or any number of the plurality of output ports, each input port to any number of battery modules, and each output port to any number of battery modules; and a main battery management controller operably coupled to the switching 
           Li does not disclose explicitly, a plurality of input ports and output ports. 
          Lai discloses in figure 1, a plurality of input ports [input ports 31-33; see ¶0031-0032] and output ports [61-63; see ¶0043] [noted that plurality of power supply inputs or ports are discloses to recharge the rechargeable power of the portable power supply and also plurality of output ports are disclosed].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide plural power supply input ports in Li’s apparatus as taught by Lai in order to utilize  less pollution environment friendly different power supply systems such as wind or  solar  when AC is not available. 
          Neither Li nor Lai discloses control different connections between the input ports , output ports and battery modules based on input and output requirements. 
           765’ discloses in figures 1-11, control different connections between the input ports , output ports and battery modules based on input and output requirements. 
          765’ discloses in figures 1-11, plurality of inputs and output ports and control different connections between the input ports , output ports and battery modules based on input and output requirements [sensor unit senses the internal battery temperature, load requirement, and  input and output connections between the battery and the input and output ports  are  based on the sensor output; see page 3, ¶001 and page  7,  ¶007].

                As to claim 2, Li discloses in figures 1-5,  wherein the switching matrix is configured to selectively connect each of the plurality of battery modules to any number of other ones of the plurality of battery modules [see ¶0017; batteries  are selected to be discharged]; .
              As to claim 3, Li discloses in figures 1-5, wherein the main battery management controller is configured to detect input power characteristics of an active input port, determine one or more selected charging battery modules of the plurality of battery modules based on the input power characteristics, and connect the active input port to the one or more selected charging battery modules [noted that Li discloses connecting one or more batteries to the load based on load requirements and the switching is performed selectively; see ¶0024].
           As to claim 4, Li discloses in figures 1-5, wherein the main battery management controller is configured to detect load requirements of an active output port, determine one or more selected discharging battery modules of the plurality of battery modules based on the load requirements, and connect the active output port to the one or more selected discharging battery modules [see ¶0024].
        As to claim 5, Lai discloses in figures 5. The system of claim 1 comprising a housing containing the input ports, output ports, battery modules, switching matrix, and main battery management controller [see ¶0027-0030].
        As to claim 10, 765’ discloses in figures 1-11, wherein the plurality of input ports comprise a plurality of input sockets, wherein each of the plurality of input sockets are different to support 
        As to claim 11, 765’ discloses in figures 1-11, wherein the plurality of output ports comprise a plurality of output sockets, wherein each of the plurality of input sockets are different to support an array of different loads [noted that AC port, USB port, cigar jack port are disclosed; see page 2, ¶005-¶006].  
 .   As to claim 12, 765’ discloses in figures 1-11, wherein the plurality of input ports comprise a plurality of types of input ports [noted that AC port, USB port, cigar jack port are disclosed; see page 2, ¶005-¶006].  
.        As to claim 13, 765’ discloses in figures 1-11, wherein the plurality of output ports comprise a plurality of types of output ports [noted that AC port, USB port, cigar jack port are disclosed; see page 2, ¶005-¶006].  
      As to claim 16, Li, Lai and 765’ disclose,  wherein the switching matrix comprises a web of connections between the plurality of battery modules and the plurality of input ports, and between the plurality of battery modules and the plurality of output ports, and wherein the main battery management controller operably controls the connections of the switching matrix [noted that Li discloses plurality switches between the input ports and the batteries and the output ports and the batteries; the switches have a web connections].  
As to claim 17, 765’ discloses in figures 1-11 ,wherein the plurality of input ports comprise a plurality of different types of input connectors for use with different types of energy sources of the plurality of energy sources, and wherein the plurality of output ports comprise a plurality of types of output connectors for use with different external devices ports [noted that AC port, USB port, cigar jack port are disclosed; see page 2, ¶005-¶006].  
As to claim 18, Li, La and 765’ disclose, wherein the plurality of input ports comprise a plurality of types of input ports, wherein the plurality of output ports comprise a plurality of types of output ports, and wherein the switching matrix comprises a web of connections between the plurality of types of input ports and the plurality of battery modules, and between the plurality of battery modules and the plurality of types of output ports, and wherein the main battery management controller operably controls the connections of the switching matrix using instructions such that any of the plurality of types of input ports can be connected to any one or all of the plurality of battery modules, and one or more of the plurality of battery modules can be connected to any of the plurality of types of output ports [noted that web connections are disclosed by Li, and 765’ discloses different type input and output ports].  
        As to claim 19, 765’ discloses in figures 1-11,  wherein the switching matrix prioritizes charging and discharging of particular battery modules and adjusts a charge rate or a discharge rate [see page 3, paragraphs 1-3; the charging and discharging is adjusted based on input power level and battery power level].
         As to claim 20, 765’ discloses in figures 1-11,  the main battery management controller controls and monitors power levels of charging through the plurality of input ports and discharging through the plurality of output ports [see page 3, paragraphs 1-3; the charging and discharging is adjusted based on input power level and battery power level].
Claims 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2009/0295330), hereinafter LI, in view of  Lai (US 2012/0212067), in view of  765’ and further in view of Fry et al. (US 2015/0171632), hereinafter Fry.
            As to claim 7, neither li nor Lai discloses explicitly, wherein the battery modules comprise a plurality of different battery types.

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use different battery types in Li’s apparatus as taught by Fry in order to provide appropriate power to the peripheral device.
As to claim 6, Fry discloses in figures 1-13, wherein the housing comprises one or more upgradeable battery module slots for receiving additional battery modules [noted that Fry discloses housing that houses plurality of batteries].
           As to claim 8, Fry discloses in figures 1-13, wherein the switching matrix and the main battery management controller are provided on a main battery management printed circuit board assembly [noted that all the electronic control systems are located in the housing].
As to claim 9, Fry discloses in figures 1-13,  a status indicator [indicator/display (34)]  for displaying status information about the inputs, outputs, and battery modules, and wherein the main battery management printed circuit board assembly comprises an input connection, an output connection, a battery module connection, and a status indicator connection [¶0067].
. As to claim 14, Li, La and 765’ disclose, wherein the plurality of input ports comprise a plurality of types of input ports, wherein the plurality of output ports comprise a plurality of types of output ports, wherein the main battery management printed circuit board assembly manages each battery module independently using the plurality of types of input ports and the plurality of types of output ports, wherein the main battery management printed circuit board assembly links an input port to a corresponding output port without physical modification of the input port and the corresponding output port[noted that web connections are disclosed by Li and 765’ discloses different type inputs and output ports].  .  
As to claim 15, Li, La and 765’ disclose, wherein the main battery management printed circuit board assembly can be configured for different connection options between each of the input ports, output ports and battery modules based on different types of input ports and different types of output ports[noted that web connections are disclosed by Li, and 765’ discloses different type input and output ports]. 
Response to Arguments
Applicant’s arguments with respect to claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859